Citation Nr: 0607393	
Decision Date: 03/15/06    Archive Date: 03/29/06

DOCKET NO.  03-22 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to October 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.


FINDING OF FACT

The medical evidence does not reflect that the veteran has 
asbestosis.


CONCLUSION OF LAW

Asbestosis was not incurred in or aggravated by the veteran's 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by the VA.  The VCAA also 
requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

VA has a duty under the VCAA to notify a claimant and any 
representative of the information and evidence needed to 
substantiate a claim.  The RO decisions issued in connection 
with the veteran's appeal have notified him of the evidence 
considered as well as the pertinent laws and regulations.  In 
addition, letters sent to the veteran dated in September 2002 
and November 2005 specifically notified the veteran of the 
substance of the VCAA, including the type of evidence 
necessary to establish entitlement to the benefit sought and 
whether the veteran or VA bore the burden of producing or 
obtaining that evidence or information.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), VA has satisfied the VCAA notice requirements by: 
(1) Informing the appellant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) informing the appellant about the information and 
evidence the VA will seek to provide; (3) informing the 
appellant about the information and evidence the claimant was 
expected to provide; and (4) informing the appellant to 
provide any evidence in the appellant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you got pertaining to 
your claim."  This "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).

While the entire VCAA notice in this case was not provided 
prior to the initial adjudication, notice was provided by the 
AOJ prior to the transfer and certification of the 
appellant's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  The appellant has been provided 
with every opportunity to submit evidence and argument in 
support of his claim, and to respond to VA notices.  
Therefore, not withstanding Pelegrini v. Principi, 18 Vet. 
App. 112 (2004), to decide the appeal would not be 
prejudicial error to the claimant.

VA also has a duty to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  The veteran's service 
medical and service personnel records are associated with the 
claims file, as are private and VA examinations that have 
addressed the veteran's contentions in this case.  The 
veteran has not made VA aware of any additional evidence that 
needs to be obtained in order to fairly decide the appeal.  
Therefore, the Board finds that all relevant evidence 
necessary for an equitable disposition of the appeal has been 
obtained.

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.

The veteran assets that he has asbestosis as a result of 
exposure to asbestos while performing duties on board Naval 
vessels during service.

Service medical records reveal no findings or complaints 
related to a respiratory disability, and the veteran's chest 
and lungs were normal on the veteran's 1970 separation 
examination.

At a May 2001 private examination, the veteran's chest was 
normoresonant to percussion and there was moderate bilateral 
rib margin excursion on deep inspiration.  It was noted that 
pulmonary function tests revealed mild small airways disease.  
Chest X-rays demonstrated a borderline increase in 
interstitial markings bilaterally.  The private examiner, 
R.C.T., M.D., stated that the veteran had asbestosis on the 
basis of borderline chest radiographic changes consistent 
with pulmonary fibrosis.  

At a January 2003 VA respiratory examination, it was noted 
that January 2003 pulmonary function tests where essentially 
normal, with residual volume showing minimal elevation which 
could be indicative of minor airway disease.  Review of a 
high-resolution CT scan of the chest did not show any 
radiologic sign of interstitial lung disease.  The examiner 
summarized the findings by stating that pulmonary function 
testing and HRCT scan did not reveal any disability.

At an April 2003 VA respiratory examination, it was noted 
that the veteran underwent pulmonary function testing and 
chest x-rays.  The April 2003 examiner noted that both 
studies were within normal limits.  The examiner concurred 
with the January 2003 VA examiner's assessment that the 
veteran did not have asbestosis.

In a November 2003 addendum, the April 2003 VA examiner 
commented as follows:

I have been asked to comment on the 
discrepancy between our evaluation and 
[that of the veteran's private 
physician's May 2001 results].  [The 
veteran's private physician] found 
"borderline" chest radiographic changes 
consistent with pulmonary fibrosis.  With 
a history of exposure to asbestos in [the 
veteran's] working career following his 
discharge from the military, he 
attributed this "fibrosis" to 
asbestosis.  In his pulmonary function 
testing he found evidence of mild small 
airways disease, and a normal total lung 
volume (patients with asbestosis usually 
have reduced total lung capacity).  
First, reviewing his pulmonary function 
testing, I do not find even mild small 
airway disease.  His tests are entirely 
normal.  Our pulmonary function testing, 
obtained on April 23, 2003 are also 
entirely normal.

This leaves only the question of a 
"borderline" abnormal chest X-ray.  We 
have the advantage of having obtained a 
CT scan of the chest (a more sensitive 
technique than chest X-ray), and can say 
with greater certainty than [the 
veteran's private physician], that no 
pulmonary fibrosis exists.

When a claim is filed for entitlement to service connection, 
there must be an initial finding of a current disability.  
The Board observes that two VA examiners have concluded that 
the veteran does not have asbestosis.  The VA examiners' 
opinions were based on clinical examinations, as well as 
chest X-rays, pulmonary function testing, and a CT scan of 
the chest.

While the May 2001 private physician noted that the veteran 
had asbestosis, the assessment was based on what the private 
examiner even conceded were "borderline" chest X-rays 
changes, changes that were not noted, according to the April 
2003 VA examiner, on the CT scan of the chest.  Further, it 
appears that the examiners have also indicated that all the 
pulmonary function testing in the file was negative for even 
small airway disease.

Based on the reference to clinical findings in the file 
(especially the reference to the CT scan of the chest, a 
study not undertaken on the May 2001 private examination), as 
well as the rationale provided, the Board finds that the 
opinion from the April 2003 VA examiner (as found in the 
November 2003 addendum) to be more probative than the 
assessment from the May 2001 private examiner.  Further, the 
Board again notes that the January 2003 VA examiner also 
found no evidence of asbestosis.  In short, service 
connection for asbestosis is not warranted.

While the Board has reviewed the veteran's multiple 
statements submitted in support of his claim, the question of 
whether a chronic disability is currently present is one 
which requires skill in diagnosis, and questions involving 
diagnostic skills must be made by medical experts.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

In reviewing the foregoing claim, the Board has been 
cognizant of the benefit of the doubt rule.  There is not 
such a state of equipoise of the positive evidence with the 
negative evidence, however, to permit a favorable 
determination.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for asbestosis is denied. 



____________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


